Citation Nr: 1729329	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-27 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDING OF FACT

Evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level II hearing acuity in the right ear and no more than Level IV hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by an August 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied. The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.  

In July 2012, the Veteran filed his present claim seeking an increased compensable evaluation for his service-connected bilateral hearing loss.  


In September 2012, the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
35
50
70
75
LEFT
50
70
80
85

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 57.5 decibels for the right ear (rounded up to 58 decibels) and 71.25 decibels for the right ear (rounded up to 72 decibels) in the left ear.  Speech recognition ability of 92 percent in the right ear and 80 percent in the left ear were noted using the Maryland CNC word lists.  The report concluded with a diagnosis of bilateral sensorineural hearing loss.  The VA examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work, noting that he had difficulty understanding speech in noise and understanding children.  

Applying the above results from the September 2012 VA examination report to the Rating Schedule, shows Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In December 2013, the Veteran underwent another VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
20
20
65
60
LEFT
15
20
55
55

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 41.25 (rounded up to 42 decibels) decibels for the right ear and 36.25 decibels for the left ear (rounded up to 37 decibels).  Speech recognition ability of 94 percent was noted in the each ear using the Maryland CNC word lists.  The report concluded with a diagnosis of bilateral sensorineural hearing loss.  The examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work, noting that the Veteran difficulty hearing.  

Applying the above results from the December 2013 VA examination report to the Rating Schedule, shows Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In support of his claim, the Veteran submitted reports of private audiological evaluations performed in January 2009 and September 2013.  These audiological evaluations do not support an increased evaluation in this matter.  Neither of these examinations included speech discrimination tests using the Maryland CNC word lists as required by 38 C.F.R § 4.85.  Moreover, a VA examiner in December 2013, opined that the September 2013 private examination results were not valid.   Accordingly, there is no objective evidence supporting an increased evaluation for the Veteran's bilateral hearing loss.   Lendenmann, 3 Vet. App. at 349.  

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected bilateral hearing loss disability varied to such an extent that a rating greater or less than the noncompensable rating currently assigned would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016); see also Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the Board will not address whether referral for an extraschedular rating is warranted, as neither the Veteran nor his representative has raised that matter and it has also not been reasonably raised by the evidence of record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable evaluation for his service-connected bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


